                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 CarbonLITE Holdings LLC, et al.,                   Lead Case No. 21-10527 (JTD)
                                                    Jointly Administered
                      Debtors.
                                                    Honorable John T. Dorsey

                                  CERTIFICATE OF SERVICE

          I, Leslie B. Spoltore, attorney for Anchor Fire Protection Co, Inc., hereby certify that on

March 25, 2021, a true and correct copy of the foregoing Motion to Compel Assumption or

Rejection, for Allowance and Immediate Payment of Administrative Expense in the above

captioned case was served electronically upon all parties scheduled to receive service via the

Court’s CM/ECF notification system.



                                                       /s/ Leslie B. Spoltore
                                                       Leslie B. Spoltore (No. 3605)




4842-1515-7217
